Title: To Thomas Jefferson from John Rutledge, 24 October 1787
From: Rutledge, John
To: Jefferson, Thomas


Charleston, 24 Oct. 1787. Messrs. Brailsford & Morris, of that city, will ship some rice to France early in the winter and, being strangers, may wish to refer to TJ for information concerning French merchants; they are an honorable firm and their punctuality may be relied on. Hopes this venture may “open, and, in a short time, establish, an extensive and valuable Market for our great Staple.”
